Citation Nr: 1020309	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 
1983, and had additional periods of service in the Army 
Reserve and Pennsylvania Army National Guard.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for a low back 
disorder.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2007.  A copy of 
the hearing transcript has been associated with the claims 
file.  The matter was then remanded by the Board in July 2007 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the 
Veteran's claim.

Pursuant to the Board's July 2007 remand, the RO attempted to 
verify the Veteran's specific dates of active duty for 
training and inactive duty for training.  Although these 
dates were reportedly not available, the RO received 
sufficient information to determine that the Veteran's period 
of service with the Pennsylvania National Guard from January 
1993 to July 1999 resulted in a discharge under other than 
honorable conditions.  See December 2009 rating decision.  
This determination bars the Veteran from receiving 
compensation for disabilities incurred in or aggravated by 
her service during this period.  See 38 C.F.R. § 3.12.

The Veteran also underwent a VA examination in July 2009.  
The examiner diagnosed mild chronic lumbosacral strain and 
indicated that it was at least as likely as not due to her 
military service.  However, the examiner noted that the 
claims file was not available for review at this time.

A supplemental VA opinion was obtained in December 2009.  The 
examiner reviewed the claims file.  Based on that review, as 
well as the findings from the July 2009 examination, the 
examiner concluded that the Veteran had a pre-existing 
condition, scoliosis, which was aggravated sometime after 
July 1985 while she was in the Reserves.  He based the 
diagnosis of scoliosis on x-ray findings from the July 2009 
examination.  Notably, the July 2009 examination report does 
not include a reference to scoliosis in the summary of the x-
ray.  He based his opinion on the fact that a July 1985 
periodic reserve examination noted no complaints or findings 
related to the spine, but that the Veteran complained of 
lower back pain during subsequent examinations in September 
1993, March 2001 and December 2002.

The examiner did not specify the cause of the aggravation of 
the Veteran's condition, nor did he indicate when the 
aggravation occurred, aside from noting that it was "after 
July 1985."  In light of the RO's determination that the 
Veteran is barred from compensation for disabilities 
resulting from her National Guard service between 1993 and 
1999, the matter should be remanded for an additional 
examination and a more specific opinion as to when the 
Veteran's pre-existing scoliosis disability was aggravated.

Review of the record indicates that the Veteran reported back 
pain in 1982 and 1991.  See July 2009 VA Examination Report.  
She also stated that she injured her back while unloading 
equipment from a truck at Fort Dix in 1993.  See January 2007 
Hearing Transcript.  There is also documentation of an 
aggravated injury to the low back after carrying duffel bags 
in June 2000.  See June 2000 Statement of Medical 
Examination.  The examiner should comment on these incidents 
when addressing the question of when the Veteran aggravated 
her disability during service in the Reserves and National 
Guard.

Finally, the Board notes that the RO in the December 2009 
supplemental statement of the case indicated that the Veteran 
has no verified service in the Reserves noting that it had 
contacted the Army twice in an attempt to verify the 
Veteran's claimed additional periods of service.  The Board 
notes however, that the record on appeal includes a summary 
of points (number of years creditable for Reserve Retirement) 
indicating that the Veteran was a member of the Army Reserve 
between 1983 and 1993, and between 1999 and at least 2002; 
these records also show that the Veteran earned active duty 
for training points and/or inactive duty training points 
during year long periods between 1988 and 1992, and 1999 to 
2002, exclusive of her National Guard service.  Other 
information of record indicated that the Veteran was found to 
be medically unacceptable in December 2002, and discharged 
from the Army Reserve in November 2003.  Since this case must 
be remanded for additional development, the RO should make 
another attempt to verify the Veteran's service, with 
particular emphasis on the dates in which service treatment 
records indicate complaints, treatment, and/or reports of low 
back pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center and/or any other 
indicated agency, and request verification 
of the complete dates and types of the 
Veteran's service, i.e., whether it was 
active duty, active duty for training, or 
inactive duty training.  The Board is 
particularly interested in verifying 
whether the Veteran had active duty, 
active duty for training, or inactive duty 
training in December 1986, June 2000, 
April 2001, and December 2002.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  The RO/AMC should schedule the Veteran 
for a VA examination of the spine.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner for review prior to the 
examination.  The RO/AMC should provide to 
the examiner information concerning all 
verified periods of active duty, active 
duty for training, and inactive duty 
training for consideration in this case.  
All indicated tests and studies should be 
accomplished.  The examiner should express 
an opinion on the following questions: 

(a) What are the current low back 
disabilities; 

(b) As to each diagnosed low back 
disability, is it at least as likely as 
not that such low back disability was 
incurred during a qualifying period of 
service, or aggravated during a qualifying 
period of service, or is otherwise related 
thereto.  In rendering this opinion, the 
examiner should discuss whether the 
Veteran had a preexisting back disability 
prior to a qualifying period of service; 
and

(c) Based on the record, when was the 
Veteran's low back disability, if any, 
incurred or aggravated.  In rendering this 
opinion, the examiner should comment on 
the complaints of back pain and injury 
referenced above.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
etiology or specify when the disability 
was incurred or aggravated, he should so 
state and indicate the reasons.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


